                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


NOKIA TECHNOLOGIES OY,

Plaintiff,
                                                    CIVIL ACTION NO.
       v.
                                                    5:19-cv-00427-BO
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC               JURY TRIAL DEMANDED
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

Defendants.

    NOKIA’S MOTION TO DISMISS LENOVO (UNITED STATES), INC.’S SECOND
                  COUNTERCLAIM: VIOLATION OF THE
             NORTH CAROLINA UNFAIR TRADE PRACTICES ACT

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Plaintiff Nokia Technologies OY

(“Nokia”), by and through its undersigned counsel, respectfully submits this Motion to Dismiss

the Second Counterclaim filed by Defendant Lenovo (United States), Inc. on May 18, 2020. See

ECF No. 48. This motion is accompanied by a brief that sets forth the reasons the Second

Counterclaim fails to state a claim upon which relief can be granted. For the reasons stated

therein, Nokia respectfully asks the Court to dismiss Lenovo (United States), Inc.’s Second

Counterclaim: Violation of the North Carolina Unfair Trade Practices Act.




             Case 5:19-cv-00427-BO Document 54 Filed 06/29/20 Page 1 of 3
Dated the 29th day of June, 2020.



                                    /s/ Theodore Stevenson, III
                                    Theodore Stevenson, III
                                    TX State Bar No. 19196650
                                    tstevenson@mckoolsmith.com
                                    Warren Lipschitz
                                    TX State Bar No. 24078867
                                    wlipschitz@mckoolsmith.com
                                    Richard Kamprath
                                    TX State Bar No. 24078767
                                    rkamprath@mckoolsmith.com
                                    Albert M. Suarez IV
                                    asuarez@mckoolsmith.com
                                    TX State Bar No. 24113094
                                    MCKOOL SMITH, PC
                                    300 Crescent Court, Suite 1500
                                    Dallas, TX 75201
                                    Telephone: (214) 978-4000
                                    Telecopier: (214) 978-4044

                                    COUNSEL FOR PLAINTIFF NOKIA
                                    TECHNOLOGIES OY



                                    /s/ Matthew P. McGuire
                                    Matthew P. McGuire
                                    N.C. State Bar. No. 20048
                                    ALSTON & BIRD LLP
                                    555 Fayetteville Street, Suite 600
                                    Raleigh, NC 27601
                                    Telephone: (919) 862-2200
                                    Facsimile: (919) 862-2260
                                    E-mail: matt.mcguire@alston.com

                                    LOCAL CIVIL RULE 83.1(D) COUNSEL
                                    FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                      2
  Case 5:19-cv-00427-BO Document 54 Filed 06/29/20 Page 2 of 3
                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I electronically filed the foregoing Motion to

Dismiss Lenovo (United States), Inc.’s Second Counterclaim: Violation of the North Carolina

Unfair Trade Practices Act with the Clerk of Court using the CM/ECF system, which will send

notification of such filing and effectuate service to the counsel of record in this matter.


                                                ALSTON & BIRD LLP

                                                /s/ Matthew P. McGuire
                                                Matthew P. McGuire
                                                N.C. State Bar. No. 20048
                                                ALSTON & BIRD LLP
                                                555 Fayetteville Street, Suite 600
                                                Raleigh, NC 27601
                                                Telephone: (919) 862-2200
                                                Facsimile: (919) 862-2260
                                                E-mail: matt.mcguire@alston.com

                                                LOCAL CIVIL RULE 83.1(D) COUNSEL
                                                FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                                   3
          Case 5:19-cv-00427-BO Document 54 Filed 06/29/20 Page 3 of 3
